Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 1 of 15 Page ID
                                 #:5508




                                             Plowden Decl - Exh 4, Pg. 33
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 2 of 15 Page ID
                                 #:5509




                                             Plowden Decl - Exh 4, Pg. 34
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 3 of 15 Page ID
                                 #:5510




                                             Plowden Decl - Exh 4, Pg. 35
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 4 of 15 Page ID
                                 #:5511




                                             Plowden Decl - Exh 4, Pg. 36
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 5 of 15 Page ID
                                 #:5512




                                             Plowden Decl - Exh 4, Pg. 37
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 6 of 15 Page ID
                                 #:5513




                                             Plowden Decl - Exh 4, Pg. 38
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 7 of 15 Page ID
                                 #:5514




                                             Plowden Decl - Exh 4, Pg. 39
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 8 of 15 Page ID
                                 #:5515




                                             Plowden Decl - Exh 4, Pg. 40
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 9 of 15 Page ID
                                 #:5516




                                             Plowden Decl - Exh 4, Pg. 41
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 10 of 15 Page ID
                                  #:5517




                                              Plowden Decl - Exh 4, Pg. 42
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 11 of 15 Page ID
                                  #:5518




                                              Plowden Decl - Exh 4, Pg. 43
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 12 of 15 Page ID
                                  #:5519




                                              Plowden Decl - Exh 4, Pg. 44
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 13 of 15 Page ID
                                  #:5520




                                              Plowden Decl - Exh 4, Pg. 45
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 14 of 15 Page ID
                                  #:5521




                                              Plowden Decl - Exh 4, Pg. 46
Case 2:16-cv-08684-SVW-AFM Document 200-4 Filed 05/15/19 Page 15 of 15 Page ID
                                  #:5522




                                              Plowden Decl - Exh 4, Pg. 47
